The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.  The amendment to claim 1, particularly the “a material of the at least one internal window and a material of the at least one external window being more transparent than a material of the first housing” present new subject matter not previously found in the claims.  The inclusion of the Calvert reference into the rejection of the independent claims is relied upon for this purpose.  Additionally, the Calvert reference simultaneously presents improved evidence of an internal and external window in a combined radiotherapy/MRI system (for which the remarks stated are lacking in the previously applied references), which is also now in the independent claims.  Therefore, the applicant's amendments have necessitated the new grounds of rejection presented in this Office action
The previous objections to the drawings are overcome by the amendments.  The rejection under 35 USC 112(b) against claim 14 is withdrawn due to the amendment to that claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-14, 19-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Patent Pub. No. 2011/0199085) in view of Elekta (GB 2,393,373), further in view of Calvert (US Patent Pub. No. 2014/0107468).
Allen discloses a radiotherapy and imaging apparatus (see Title).  The system of Allen comprises “an MRI apparatus 4, for producing real-time imaging of a patient positioned on the couch 10. The MRI apparatus includes a primary magnet 16” (see paragraph 30).  The primary magnet 16 reads on the claimed “the magnetic unit including a main magnet”.  “The primary magnet 16 consists of one or more coils with an axis that runs parallel to the translation axis I” (see paragraph 30); thereby reading on the claimed “the main magnet including coil elements”.  While the description does not explicitly state that the primary/main magnet of Allen and the coil elements are within a housing, it is clear from Figure 1, and a known inherency to those of ordinary skill in the art, that the magnetic resonance imaging system contains all of the coils that e.g., the primary magnet 16 and gradient coils 18 and 20) surround the examination opening.  The system of Allen also comprises “a radiotherapy apparatus 6 which delivers doses of radiation to a patient supported by the couch 10… including at least a source of radiation 30 (e.g. an x-ray source) and a multi-leaf collimator (MLC) 32, is mounted on a chassis 28” (see paragraph 32).  As shown in Figure 1, this chassis 28 is on the exterior of the MRI device.  Regarding the first and second wherein clauses of claim 1 (e.g., in relation to the first region transparent to radiation and the first radiation unit embodied to emit radiation through the first region), Allen teaches the following in paragraph 30:

[T]he one or more coils in the primary magnet 16 are spaced such that a central window of the magnet 16 is free of coils… The gradient coils 18, 20 are positioned around a common central axis with the primary magnet 16, and are displaced from one another along that central axis. This displacement creates a gap, or window, between the two coils 18, 20. In an embodiment where the primary magnet 16 also comprises a central window between coils, the two windows are aligned with one another.

Regarding the third wherein clause of claim 1 (e.g., related to the radiation unit embodied to rotate), Allen teaches in paragraph 38 that “The chassis motor 34 is controlled such that the chassis 28 rotates about the patient, meaning the radiation can be delivered from different directions.”
While it would be obvious to one of ordinary skill in the art that the coils of a magnetic resonance imaging system are contained within the housing of the system and held in place by “coil carriers” (i.e., support structures), Allen makes no mention of such supports or coil carriers.
Elekta teaches a system for MRI in guided radiotherapy and position verification (see Title).  “Figure 5 shows an embodiment of the invention in further detail. In particular the components of the MRI are further illustrated. As can be seen the MRI comprises a cryostat containing a support structure 3 onto which are mounted both the primary coils 2a,... 2d and the compensation coils 2'e to 2'f “ (see page 8, third paragraph; emphasis added).  Figures 7 and 8 illustrate embodiments in which the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide support structures to hold the coils of an MRI system in place within the housing of the device, as taught by Elekta, and to use these support structures within the system and methods of Allen, because the coils of an MRI device cannot freely float within the main housing, as the magnetic forces they exert would create a dangerous environment for a patient within the bore of the device if everything was not properly secured.

Allen teaches two embodiments by which the radiotherapy device may be integrated with the MRI system.  “In one embodiment, the one or more coils in the primary magnet 16 are spaced such that a central window of the magnet 16 is free of coils. In other embodiments, the coils in the magnet 16 may simply be thin enough that they are substantially transparent to radiation of the wavelength generated by the radiotherapy apparatus” (see paragraph 30).  However, Allen fails to teach anything particular to the materials of the window, particularly that the materials of the “window” are more transparent than a material of the first housing.
Calvert teaches combined MRI and Radiation therapy equipment (see Title).  Calvert teaches that “In order to allow a single essentially cylindrical magnet structure 100 which permits application of radiation therapy of a patient while in position within the magnet, it must be possible to apply the radiation beam 208 through the structure of the magnet” (see paragraph 29).  This is the same problem faced by Allen, for which these two embodiments in the immediately preceding paragraph are addressing.  Calvert provides additional solutions to the problem, and teaches “This is achieved, according to a feature of the present exemplary embodiment, by elimination of virtually all dense structures from those parts of the magnet”… Those parts may be conveniently referred to as a ‘central region’ 180” (see paragraph 30).  “[G]amma-transparent sections 132 should be provided in the thermal radiation shield 120 at least for all of those parts of the thermal radiation shield 120 which lie within a path of the radiation see paragraph 36).  Paragraph 44 also mentions portion 131 as being gamma-transparent.  Additionally, paragraph 32 discusses that the portion of central support tube 110 that is positioned in the radiation beam path would be made of a similar gamma-transparent material.  In paragraph 23, Calvert comments that “gamma-transparent materials include materials of low atomic number such as beryllium, carbon and aluminum” (see paragraph 23; emphasis added).  Below is a reproduction of Figure 1 of Calvert, illustrating the portions that have been described for being gamma-transparent:


    PNG
    media_image1.png
    495
    525
    media_image1.png
    Greyscale


In the above figure, the bottom-most numeral 132 and at least numeral 130 represent an internal and external window, both of which are taught as being comprised of the gamma-transparent material.
KSR v. Teleflex).

Regarding claim 2, it is noted that the quote above from paragraph 30 of Allen teaches explicitly that the coil elements of the main magnetic are arranged outside of the first region (i.e., the first region being the “central window” as discussed in the paragraph 30 quote).  Additionally, Elekta teaches an embodiment in Figure 8 in which the support structures are also not placed within the gap: “Figure 8 shows a further embodiment of the invention. This embodiment is broadly similar to that of Figure 7 but incorporates a split or perforated support structure 3. As can be seen, a gap or hole is provided in the support structure in radial alignment with the gap in the gradient coil” (see last paragraph on page 9 of Elekta).
Regarding claims 4 and 19, it is noted that the embodiment of Elekta illustrated in Figure 8 provides for a gap region that provides a funnel shaped opening for the radiation beam.  For example, the below reproduction of Figure 8 of Elekta has been modified with dashed lines to illustrate the funnel-shaped opening that is created by the separation of the support structures 3 and the gradient coils 6.  As can be seen, the shape of the gap created by these two separation is that of a funnel:

    PNG
    media_image2.png
    679
    559
    media_image2.png
    Greyscale


Regarding claims 5-6, it is noted that Allen teaches a system for radiotherapy combined with an MRI system.  Allen states “a radiotherapy apparatus 6 which delivers doses of radiation to a patient supported by the couch 10. The majority of the radiotherapy apparatus 6, including at least a source of radiation 30 (e.g. an x-ray source)” (see paragraph 30).  However, the example given by Allen in this passage is see page 7, second paragraph).  On page 8, Elekta states “The accelerator emits particles (for example X-rays or electrons) in a beam B to be targeted at a subject introduced into the central bore at the common iso-center of the gantry 4 and drum 1” (see paragraph beginning with “Figure 5 shows…”).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use any potential radiotherapy source within the system and methods of Allen, including a linear accelerator as taught by Elekta (e.g., “the invention provides a radiotherapy apparatus comprising a magnetic resonance imaging device integrated with a linear accelerator” – see page 2 of Elekta, for teaching a linear accelerator as a source for radiotherapy), especially because Allen teaches “a source of radiation 30” and only gives an example as being “an x-ray source”, but fails to limit it specifically and only to this type of radiotherapy source.  Such a modification amounts to substitution of known equivalents for radiotherapy source to yield predictable results (KSR v. Teleflex).
Regarding claims 7 and 20, it is noted that Allen teaches “a radiotherapy apparatus 6 which delivers doses of radiation to a patient supported by the couch 10. The majority of the radiotherapy apparatus 6, including at least a source of radiation 30 (e.g. an x-ray source)” (see paragraph 30). Also, “a radiotherapy MRI system with a multi-leaf collimator (MLC) and a radiation detector having a plurality of detector elements aligned to the width of the leaves of the MLC when projected onto the isocentric plane” (see paragraph 13).
Regarding claims 8 and 21, Allen teaches “The chassis 28 is continuously rotatable around the couch 10 when it is inserted into the treatment area, powered by one or more chassis motors 34. In the illustrated embodiment, a radiation detector 36 is also mounted on the chassis 28 opposite the radiation source 30 and with the rotational axis of the chassis positioned between them” (see paragraph 30).
Regarding claims 12-13, Calvert teaches combined MRI and radiation therapy equipment (see Title).  Figure 1 shows an axial cross-section of a combined MRI and radiation therapy system (see paragraph 10).  With regard to claims 12 and 13, paragraph 40 discusses a heat conduction cooling system as follows:
Cryogen reservoir 144 contains a cryogen 148 which is arranged to circulate through cooling pipes 114. In the illustrated example, liquid cryogen is gravity-fed through a feed pipe 150 to a lower manifold 152. The lower manifold 152 joins feed pipe 150 to a first cooling circuit 114a, which is in thermal contact with field coils 106, 108, and to a second cooling circuit 114b, which is in thermal contact with shield coils 102. Cryogen passes through first and second cooling circuits 114a, 114b, extracting heat from the coils. This will cause the cryogen to expand, and possibly boil. This reduction in density will cause the cryogen to rise within the cooling circuit to an upper manifold 154 which joins upper parts of first and second cooling circuits 114a, 114b to the cryogen reservoir 144. The gravity feed of cryogen into the feed pipe 150 will displace the cryogen through upper manifold 154 back into the cryogen reservoir 144.

Regarding claim 14, Calvert teaches that “The magnet structure comprises a single substantially cylindrical field coil structure comprising a number of superconducting coils joined by a support structure and extending axially of a central region” (see Abstract).  “[C]ooling tubes carry a cryogen and serve to cool the coils to below the superconducting transition temperature of the material of the coils. For example, the coils may be cooled to approximately 4K” (see paragraph 19).  It is noted that the boiling point of helium is -452.1°F, and 4K is equivalent to -452.47°F.  Therefore, Calvert’s teaching that “the coils may be cooled to approximately 4K” (emphasis added) reads on the claim because the claim states that temperature is “relatively” higher than the boiling point of helium (which is unclear), and also because it has been held that discovering an optimum value of a result effective variable involves3 only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 UAPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a cooling system as taught by Calvert within the system and methods of Allen as combine with Elekta in order to provide a cooling circulatory system without the need for pumps (e.g., the use of gravity-feeding through pipes), thereby reducing electrical consumption on an already high usage system (e.g., the MRI device itself).
Regarding claims 27-28, it is re-iterated that Calvert teaches that “gamma-transparent materials include materials of low atomic number such as beryllium, carbon and aluminum” (see paragraph 23; emphasis added).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Elekta as applied to claim 1 above, and further in view of Uhlemann (US Patent Pub. No. 2013/0261430).
Allen in combination with Elekta is described above with respect to claim 1.  In that rejection, Allen was described as teaching in paragraph 38 that “The chassis motor 34 is controlled such that the chassis 28 rotates about the patient, meaning the radiation can be delivered from different directions.”  In other words, the radiotherapy aspect of Allen rotates around the MRI housing.  Neither Allen nor Elekta teach that the magnet unit itself rotates.
Uhlemann teaches a therapeutic apparatus comprising a radiotherapy apparatus, a mechanical positioning system and an MRI system (see Title).  As illustrated in Figure 5, Uhlemann teaches that the radiotherapy source (e.g., the linear accelerator) rotates around the MRI structure via a “gantry controller 510 [that] controls the rotation of the radiotherapy source 502 around a rotation path 516.”  This is a similar means of rotating the radiotherapy source as is discussed by Allen.  However, Uhlemann teaches that “In an alternative embodiment, the magnet of the magnetic resonance imaging system and the radiotherapy device are connected and rotate together” (see paragraph 61; also see paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to rotate the magnet along with the radiotherapy source, as taught by Uhlemann, within the system and methods of Allen as combined with Elekta as a functional alternative to rotating the radiotherapy source alone.  In this regard, Uhlemann teaches both options specifically as alternatives and one of skill in the art having Allen and Uhlemann available would find this alternative option as a mere matter of design choice, with no unexpected results by choosing one over the other.


Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Elekta as applied to claim 1 above, in view of Uhlemann and further in Heid et al. (WO 2014/044314, with US PGPUB 2015/0247907 being representative of an English translation).
Allen in combination with Elekta is described above with respect to claim 1.  Additionally, the incorporation of Uhlemann with Allen and Elekta was described immediately above with regard to claim 9.  However, Ehlemann does not provide details with regard to the gradient magnets being fixed.
Heid teaches a hybrid examination system having an MR scanner, an X-ray source and an X-ray detector (see Title).  The system of Heid utilizes a “radiofrequency coil 240 is therefore supported rotatably about the rotation axis 175 in common with the X-ray system by means of the bearing 170” (see paragraph 32).  Therefore, this teaches portions of the main magnetic unit that rotate along with the X-ray source and detector (e.g., “During a rotation … the relative arrangement between the radiofrequency coil 240, the X-ray source 150 and the X-ray detector 160 remains constant” – see paragraph 32, last sentence).  However, the gradient coils do not move in this same manner.
It would have been obvious to one of ordinary skill in the art at the time of the invention to keep the gradient coils is a fixed position and orientation with respect to the patient, regardless of whether or not any other portions of the MR system are rotating or in motion, which is exemplified by Heid, because the changing pulses and fields induced by the gradient coils provide localization of voxels for the MR system and if these coils were in motion, the targeted voxels would similarly be in motion, thereby creating difficulties for the system in interpreting the data and forming images.


Claim 15-17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Elekta as applied to claim 1 above, in view of Heid et al. (WO 2014/044314, with US PGPUB being representative of an English translation).
Allen in combination with Elekta is described above with respect to claim 1.  However, there reference fail to explicitly teach two radiation sources and detector pairs.
Heid teaches a hybrid examination system having an MR scanner, an X-ray source and an X-ray detector (see Title).  Figures 3 and 4 illustrate a particular embodiment in which “a second X-ray source 350 and a second X-ray detector 360 are present in the examination system 30. The second X-ray source 350 and the second X-ray detector 360 form a second X-ray system” (see paragraph 35).  “The second X-ray source 350 and the second X-ray detector 360 are likewise supported rotatably about the rotation axis 375 by means of the bearing 170” (see paragraph 36).  “[T]he X-ray source 150 and the second X-ray source 350 are also rigidly interconnected in such a way that a constant angle 351 always exists between the X-ray source 150 and the second X-ray source 350 with reference to a rotation about the rotation axis 175” (see paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a second pair of radiation units into the system and methods of Allen (as combined with Elekta), as taught by Heid, because “the presence of two X-ray systems in the examination system 30 offers the advantage that it is possible to record X-ray images at an even higher rate and image repetition frequency. Moreover, this opens up the possibility of reducing an X-ray dose” (see paragraph 38 of Heid).
Regarding claims 17 and 25-26, Heid teaches that “the X-ray source 150 and the second X-ray source 350 are also rigidly interconnected in such a way that a constant angle 351 always exists between the X-ray source 150 and the second X-ray source 350 with reference to a rotation about the rotation axis 175. The angle 351 can be between 0o and 180o. In a preferred design, the angle 351 is approximately 90o” (see paragraph 37).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799